Chapman and Lowe brought separate suits against the city for personal injuries received while driving together in a buggy along a public street at night, by reason of the horse falling in a ditch which the city had •dug across the street for sewerage purposes; of which they were not aware, and which the city had left open without any railing or other protection around it, and with no light or other signal or warning of the danger of the ditch. Chapman alleged that his knee was badly bruised and sprained, and he was bruised on his back and stomach, causing him much pain and suffering; that said injury totally disabled him for fourteen days, and he was still unable to attend to his every day business on account of the injuries; that he was a dentist, and prior to the injury earned about twenty dollars a day in the practice of his profession; and that his physician’s bill on account of the injuries was about $100. Lowe claimed that his knee and foot were seriously in*712jured, causing him .great pain and entirely disabling-him from work for fourteen days; that he was also injured internally by the accident, from which he still suffered; that he was disabled from* his work as a drummer, and that his physician’s bill was about $100. By consent the two cases were consolidated and tried together, the jury to render separate verdicts. They found in favor of Chapman $565, and in favor of Lowe $390. Defendant’s motion for a new trial was overruled.
E. A. Hawkins, for plaintiff in error. Hudson & Blalock, Clarke & Hooper and J. A. Ansley, contra.